 Case 2:20-cv-19362-JMV-JAD Document 1 Filed 12/16/20 Page 1 of 4 PageID: 1




                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


 NELSON R. CEPEDA, JESSICA L.            Civil Action No.:
 CEPEDA and JADON CEPEDA,

         Plaintiffs

 v.                                            NOTICE OF REMOVAL

 MILE   ANASTASOV;         RYDER
 TRUCK RENTAL, INC., JOHN
 DOES 1-5 (fictitiously named) and
 ABC COMPANIES 1-5 (fictitiously
 named,

         Defendants

                        NOTICE OF REMOVAL
        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Ryder

Truck Rental, Inc. (“Ryder”), submits the following Notice of Removal

from the Superior Court of New Jersey, Bergen County, the Court in

which the above-referenced matter is now pending, to the United States

District Court for the District of New Jersey. In support of its Notice of

Removal, Ryder states as follows:

                            Nature of Action

        1.    Plaintiffs Nelson R. Cepeda, Jessica L. Cepeda, and Jadon

Cepeda, allege that they sustained serious and permanent injuries in a

                                     1
28483518.v1
 Case 2:20-cv-19362-JMV-JAD Document 1 Filed 12/16/20 Page 2 of 4 PageID: 2




motor vehicle accident involving defendant, Mile Anastasov (“Mile”) that

occurred on January 18, 2020 in Little Ferry, New Jersey. See Ex. A

(Plaintiff’s Complaint). Mile was driving a truck that was leased by Ryder

Truck Rental, Inc.

        2.    Plaintiff commenced this action on October 23, 2020 by filing

a Complaint in the Superior Court of New Jersey, Bergen County. See

Ex. A.

        3.    Pursuant to 28 U.S.C. § 1446(a), Ryder has attached copies of

all process, pleadings, and orders served upon it including:

              a) A true and correct copy of Plaintiffs’ Complaint, dated

                October 23, 2020, attached as Exhibit A;

                         Timeliness of Removal

        4.    Ryder was served with a copy of Plaintiffs’ Complaint via

certified mail on November 17, 2020.

        5.    This Notice of Removal is being filed within thirty (30) days

after the service of Plaintiffs’ Complaint, and is therefore timely

pursuant to 28 U.S.C. § 1446(b).




                                      2
28483518.v1
 Case 2:20-cv-19362-JMV-JAD Document 1 Filed 12/16/20 Page 3 of 4 PageID: 3




                          Amount in Controversy

        6.    Plaintiffs’ Complaint alleges that Plaintiffs sustained serious

and permanent injuries that have caused them great pain, shock, mental

anguish and are still incapacitated and will be permanently disabled. See

Ex. A at First Count ¶ 4, Second Count ¶ 3, and Third Count ¶ 3.

        7.    Ryder respectfully submits that the amount in controversy

exceeds $75,000, exclusive of interest and costs.

                          Diversity of Citizenship

        8.    According to Plaintiffs’ Complaint, Plaintiffs reside at 5601

Boulevard East, Apt. 15G, in West New York, Hudson County, New

Jersey.

        9.    Ryder is a citizen of Florida with its principal place of business

in Miami, Florida.

        10.   Pursuant to 28 U.S.C. §1332(a)(2), full diversity exists among

Plaintiffs and Ryder, as Ryder is a citizen of a state other than New

Jersey and Ryder maintains its principal place of business in a state

other than where Plaintiffs reside.




                                        3
28483518.v1
 Case 2:20-cv-19362-JMV-JAD Document 1 Filed 12/16/20 Page 4 of 4 PageID: 4




                           Plea for Removal

        11.   Insofar as the amount in controversy is alleged to exceed

$75,000.00 and full diversity exists between the parties, removal to this

Court is proper pursuant to 28 U.S.C. §1332(a) and 28 U.S.C. §1441(a).

Written notice is being given to all parties and to the Clerk of the

Superior Court of New Jersey, Bergen County, that this Notice of

Removal is being filed with this Court.

        WHEREFORE, Ryder respectfully requests that the entire state

court action under docket BER-L-6379-20, currently pending in the

Superior Court of New Jersey, Bergen County, be removed to this Court

for all further proceedings.

                                          Respectfully submitted,

                                          GOLDBERG SEGALLA, LLP


                                          By: /s/ Robert M. Cook
                                          Robert M. Cook
                                          Attorneys for Defendant Ryder Truck
                                          Rental, Inc.
Dated: December 16, 2020




                                     4
28483518.v1
